November 3, 2006


Mr. Reagan W. Simpson
King & Spalding LLP
1100 Louisiana Street, Suite 4000
Houston, TX 77002-5213

Ms. Christa Brown
P.O. Box 162714
Austin, TX 78716-2714
Mr. Russell H. McMains
Law Offices of Russell H. McMains
P.O. Box 2846
Corpus Christi, TX 78403

Mr. David Roberts
Garner, Roberts & Roberts, L.L.P.
P.O. Box 9
Port Lavaca, TX 77979

RE:   Case Number:  02-0381
      Court of Appeals Number:  13-00-00466-CV
      Trial Court Number:  97-CV-255

Style:      F.F.P. OPERATING PARTNERS, L.P. D/B/A MR. CUT RATE #602
      v.
      XAVIER DUEÑEZ, AND WIFE, IRENE DUEÑEZ, AS NEXT FRIENDS OF CARLOS DUEÑEZ AND PABLO DUEÑEZ,
      MINORS

Dear Counsel:

      Today the Supreme Court of Texas withdrew its opinions and judgment of September 3,  2004,  and
delivered the enclosed substituted opinions and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Gena Pelham, Deputy Clerk

Enclosures
|    |                         |
|cc: |Ms. Cathy Wilborn        |
|    |Ms. Marlene Paul         |
|    |Mr. Gregory J. Lensing   |
|    |Mr. Glen Garey           |
|    |Mr. James E. Rensimer    |
|    |Mr. Oscar H. Villarreal  |
|    |Mr. Arthur C. Reyna Jr.  |
|    |Mr. Manuel Lopez         |
|    |Mr. Edward J. Murphy     |
|    |Mr. E. Lee Parsley       |
|    |Ms. Anita Fricke         |
|    |Mr. Grant E. Adami III   |